422 F.2d 1331
COOPER AGENCY, Appellant,v.UNITED STATES of America, Appellee.
No. 13873.
United States Court of Appeals, Fourth Circuit.
April 8, 1970.

Appeal from the United States District Court for the District of South Carolina, at Columbia; Donald Russell, Judge.
Charles F. Cooper, for appellant.
Joseph O. Rogers, Jr., U. S. Atty., Johnnie M. Walters, Asst. Atty. Gen., and Lee A. Jackson, Atty., Department of Justice, for appellee.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
Appellant appeals from an order of the District Court granting the Government's motion for summary judgment in an action to recover a portion of a payment made in a compromise settlement of certain income tax assessments against the appellant and some fourteen other parties. We affirm for the reasons stated by the District Judge, Cooper Agency v. United States, 301 F.Supp. 871 (D.C. S.C. 1969).


2
Affirmed.